265 F.3d 1079 (9th Cir. 2001)
UNITED FOOD AND COMMERCIAL WORKERS UNION, LOCAL 1036, Petitioner,PHILLIP MULDER; CHARLES BUCK; LEON GIBBONS; UNITED FOOD AND COMMERCIAL WORKERS LOCAL 7; UNITED FOOD AND COMMERCIAL WORKERS LOCAL 951, Intervenors,v.NATIONAL LABOR RELATIONS BOARD, Respondent,GLENN HILTON; UNITED FOOD AND  COMMERCIAL WORKERS LOCAL 951, Respondents-Intervenors.PHILLIP MULDER; CHARLES BUCK; LEON GIBBONS; and GLENN HILTON, Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.REBECCA McREYNOLDS; BARBARA KIPP, Petitioners,UNITED FOOD AND COMMERCIAL WORKERS LOCAL 7; UNITED FOOD AND COMMERCIAL WORKERS LOCAL 951, Intervenors,v.NATIONAL LABOR RELATIONS BOARD, Respondent.NATIONAL LABOR RELATIONS BOARD, Petitioner,
UNITED FOOD AND COMMERCIAL WORKERS LOCAL 7; UNITED FOOD AND COMMERCIAL WORKERS LOCAL 951, Intervenors,v.UNITED FOOD AND COMMERCIAL WORKERS UNION, LOCAL 1036, Respondent.

NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED FOOD & COMMERCIAL WORKERS UNION, LOCAL 951, Respondent.
No. 98-71317, No. 99-71442, No. 99-71596, No. 00-70156, No. 00-70189
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed September 14, 2001
BEFORE: SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
  Judge Berzon was recused.